DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
While reference numbers to the figures are allowed in claims, it is suggested that the reference numbers be deleted as the reference numbers must not be relied upon to breathe life and meaning to the claims or provide nexus or structural interrelationships between the claimed elements.
Claim Interpretation
Referring to claim 1, the terms “horizontal face” and “vertical face” are considered to be relative terms but since they are described in the specification page 6, they will be interpreted according to the specification. “Horizontal face” refers to a face which is perpendicular to a main direction of flow of the incoming raw gas stream. “Vertical face” refers means a face parallel to the main direction of flow of incoming raw gas. “Vertical channel” will be interpreted the same way.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 8 and 18 recites the broad recitation “cardboard,” and the claim also recites “in particular corrugated cardboard” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Referring to claim 1, it recites the limitation “at least one vertical face” followed by “a vertical face.” It is unclear if a vertical face is referring to the at least one vertical face or a different set of vertical faces. Examiner suggests to change these to match the previous claim language so as to read “the at least one vertical face.”
Referring to claim 1, it recites the limitation of “some horizontal faces” and “some channels.” It is unclear what these are referring to. Examiner suggests changing this to match the previous claim language so as to read “some of the horizontal faces” and “some of the plurality of vertical channels.”
1 recites the limitation "the interior of the separation module" in page 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 states “a vertical face.” It is unclear if a vertical face is referring to the at least one vertical face or a different set of vertical faces.
Claim 4 recites the limitation "the first and second channel", “the channel”, “the first channel”, and “the second channel” in page 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if these are referred back to the first and second ring shaped channels or different channels.
Referring to claim 5, it is unclear if “some channels” is referring back to the first and second ring shaped channels of claim 4 or different channels.
Referring to claim 9, it is unclear if “a foldable, self erecting inner part” is referring to the previous inner part or if this is a different inner part.
Claim 10 recites the limitation "the shape" in page 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the shape" and “an inner part” in page 4.  There is insufficient antecedent basis for this limitation in the claim. It is 
Claim 15 recites the limitation "the first and second channel", “the channel”, “the first channel”, and “the second channel” in page 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if these are referred back to the first and second ring shaped channels or different channels.
Referring to claim 16, it is unclear if “some channels” is referring back to the first and second ring shaped channels of claim 4 or different channels.
Referring to claim 18, it is unclear if “a foldable, self erecting inner part” is referring to the previous inner part or if this is a different inner part.
Referring to claim 19, the claim states both that the stepped surface structure is in the shape of a stepped pyramid as well as in the shape of an inverse stepped pyramid. It is unclear how it can be both these shapes at the same time unless the applicant is trying to claim one or the other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 9993835, 20160288036, 1807378, 8919689, 2319225, 20150135955, 9833805.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        02/25/2021